PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/829,486
Filing Date: 25 Mar 2020
Appellant(s): KLA Corporation



__________________
Charles C. Huse
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 17, 2022 appealing from the Office action mailed November 15, 2021 (“Final Office Action”) and the Advisory Action mailed December 27, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 27, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s argument with respect to the rejection under 35 U.S.C. §103 have been fully considered but they are not persuasive.
a) On pages 7-9 of the Appeal Brief (filed date: March 17, 2022), Appellant argued that Claims 1 and 17 produce an unpredictable result. Appellant further argued that of the three cited prior art references, neither Grasse nor Chandrachood mentions ionic liquids; and, the prior art to Bermudez does not disclose using ILs in an application that includes “optics for ultraviolet light or electrons, the optics being situated in a chamber and comprising a surface to control a path of photons or electrons,” as claimed. 
Appellant also argued reduction of “thin contamination films on critical surfaces” – that is unpredictable in view of the combined teaching of the cited references.
The Examiner respectfully disagrees,
First, the Examiner mentioned nowhere in the Office Action that the prior art to Grasse or Chandrachood expressed ionic liquids, nor the Office Action mentioned that the prior art to Bermudez disclosed using ILs in an application that includes “optics for ultraviolet light or electrons, the optics being situated in a chamber and comprising a surface to control a path of photons or electrons,”. As such, Appellant mischaracterized the Office Action. 
The Office Action clearly showed that the prior art to Grasse disclosed “a coating chamber 100 with an apparatus for treating a reflective optical element 104 for the EUV wavelength range. The apparatus comprises a holder 106, in which the reflective optical element 104 is mounted, and a radiation source 102, which are arranged in the coating chamber 100. In the example illustrated here, the holder 106 is provided with a linear drive 108, with the aid of which the holder 106 with the reflective optical element 104 can be linearly moved relative to the radiation source 102” (See fig. 1 and Para 37, emphasis added).    
The prior art to Chandrachood also disclosed that “The lift pins 56 are guided in lift bellows 96 that include ball bearings 98 for extremely smooth and nearly frictionless motion (to reduce contamination arising from wear).” (See fig. 2B and Para 42, emphasis added).
Furthermore, the prior art to Bermudez disclosed ILs are usually composed of an organic cation and anion (Page 1); and use of ILs as Lubricants under High Vacuum conditions (Page 6), wherein “ILs showed low friction and low wear rate under high vacuum conditions, and high load-carrying capacity was observed.” (page 6, emphasis added). 
Therefore, one of ordinary skill in the art would have predict that using IL products as Lubricant Fluids disclosed by Bermudez in the chamber of a moving system of Grasse for the better result of reducing contaminants that are arising from friction and wear of a moving parts, and it is not a result that is unpredicted as expressed by Appellant. 
b) Appellant, in the remark section pages 9 and 10, also argued that the Examiner does not explain why one of ordinary skill might think that using ILs in conjunction with the claimed optics could reduce contamination. See Final Office Action at 6. For example, the Examiner does not explain why one of ordinary skill might suspect that ILs would reduce contamination compared to traditional lubricants for such systems. /d.; see Specification § 5 (“Lubricants used in such systems are typically hydrocarbon-, fluorocarbon-, or silicone-based.”). The cited references do not suggest any such reduction in contamination. And the Examiner does not suggest any other basis on which one of ordinary skill would expect ILs to reduce contamination. Instead, teaching of reduced contamination due to ILs comes only from the specification of the pending application. See Specification | 17. The rejection is thus based on hindsight bias. 
Furthermore, the Examiner has at most merely found different elements in different references: “optics” in Grasse, “a moving object in the art of device fabrication” in Chandrachood, and ILs in Bermudez.
The Examiner disagrees,
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, the prior art to Grasse expressed a need for a clean vacuum environment in the chamber (Para 38), and wherein the prior art to Chandrachood (Para 42) disclosed a need for reduced friction motion in a processing chamber for the purpose of reducing contamination arising from wear. Finally the prior art to Bermudez disclosed use of ILs as Lubricants under High Vacuum conditions (wherein “ILs showed low friction and low wear rate under high vacuum conditions, and high load-carrying capacity was observed.” (page 6, emphasis added).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a lubricant as disclosed by Bermudez for the moving element of Grasse as modified by Chandrachood in order to effectively reduce contamination arising from wear.
	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MESFIN T ASFAW/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        
Conferees:
/RICKY L MACK/Supervisory Patent Examiner, Art Unit 2872      

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                                                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.